COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause number:               01-14-00452-CV
Style:                      Cameron International Corporation
                            v Jeremy Guillory, Rampage Energy Services, LLC, Rampage Holding Corporation,
                            Frontier Entities, LLC, Douglas Todd Robinson, and Frontier Services, Inc.
Date motion filed*:         July 25, 2014
                            Motion for Admission Pro Hac Vice (Joseph A. Kroeger); Motion in Support of
Type of motion:             Admission Pro Hac Vice (Joseph A. Kroeger)
Party filing motion:        Joseph A. Kroeger; Appellees
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Jane Bland
                   Acting individually           Acting for the Court

                  Panel consists of ______________________________.

Date: July 29, 2014




November 7, 2008 Revision